UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6571


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ANTWAN LEVON STANLEY,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:09-cr-00241-RBH-1)


Submitted:   July 19, 2012                    Decided:   July 23, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antwan Levon Stanley, Appellant Pro Se. Carrie Fisher Sherard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Antwan   Levon      Stanley       appeals   the    district     court’s

order denying his motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c)(2) (2006).                We have reviewed the record and

find   no   reversible    error.       Accordingly,       we     affirm    for   the

reasons stated by the district court.               United States v. Stanley,

No. 4:09-cr-00241-RBH-1 (D.S.C. Feb. 24, 2012).                         We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the   materials        before    the    court   and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                          2